Order entered June 5, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01449-CV

                             JOAN L. GILLHAM, Appellant

                                             V.

                             ANGELINA SANCHEZ, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-00889

                                         ORDER
       Before the Court is appellant’s June 4, 2018 unopposed motion for an extension of time

to file a brief. We GRANT the motion and extend the time to Monday, July 2, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE